—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered August 19, 1997, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant contends that certain in-court identification testimony was improper because it was based upon impermissibly-suggestive pretrial identification procedures. An in-court identification of a defendant by an eyewitness is proper notwithstanding unduly suggestive pretrial identification where it is based upon the eyewitness’s independent observation of the defendant (see, People v Brown, 187 AD2d 662, 663). There was sufficient evidence at the independent source hearing to support a determination that the eyewitness had an adequate opportunity to observe the defendant, and the in-court identification was proper.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Krausman, Florio and Feuerstein, JJ., concur.